DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election with traverse of Group 1, and the species of a heat shock protein (claim 19) and the combination of two bacteria, Bifidobacterium longe and Bifidobacterium breve (claim 26) in the reply filed on Sep. 30, 2022 is acknowledged.  Claims 19, 20, 23 and 25 – 39 have been amended.  Claims 1-17 have been canceled.  No claims have been added.  Claims 21, 22 and 32-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions (non-elected Groups), there being no allowable generic or linking claim.  Accordingly, claims 18-20 and 23-31 are examined on the merits herewith.
In reply to Applicants’ traversal of the restriction requirement, Applicants’ argument is that the claims are related to the claimed methods and compositions.  This argument does not make sense.  As previously discussed, this case is a 371, and, therefore, for unity of invention to exist, all of the Groups must share a common technical feature that is special.  Moreover, the combination of Groups that can be considered to have unity of invention is one product, one method of making it and one method of using it.  The instant Groups lack a common technical feature that is special, in addition to not being drawn to a combination of Groups that can be considered for unity of invention.  Applicants’ argument is not persuasive.  The restriction requirement is deemed proper and is made final.  
Claim Objections
Claims 18, 19 and 26-28 are objected to because of the following informalities.  Appropriate correction is required, so that the claims will recite proper grammar.  Claim 18 should be amended to recite that at least one bacterium in the genus Bifidobacterium is administered, in particular to match claims 26 and 27, which recite that two bacteria in this genus are administered.  Claim 19 should be amended to insert the article “a” before heat-shock protein and before the three other items listed in lines 2-3.  It is understood that the claims are a translation from the Japanese.  Nevertheless, standard English grammar is required.  Similarly to claim 18, claims 26-28 should be amended to recite “wherein the at least one bacterium” ..., because two bacteria are, or can be, administered in these claims (for claims 26 and 27).  For claim 28, the text and limitations of this claim must match claim 18.  
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18, and its dependent claims, are vague and indefinite, because claim 18 does not recite how much of the composition comprising the Bifidobacterium is administered, or to whom, to which subject.  What is the nature of the subject?  The claim encompasses any amount barely detectable above zero.  A bacterium cannot be administered unless prepared as a composition containing it.  Thus, claim 18 should be administered to recite a method of enhancing a breast milk component, by administering to a subject in need thereof a therapeutically effective amount of a composition comprising at least one bacterium in the genus Bifidobacterium.  Clarification and appropriate correction are required.  
Similarly, claim 23, and its dependent claims, are vague and indefinite, because claim 23 does not recite how much of the prebiotic, or the composition comprising the prebiotic, is administered, or to whom, to which subject.  What is the nature of the subject?  The claim encompasses any amount barely detectable above zero.  A prebiotic cannot be administered unless prepared as a composition containing it.  Thus, claim 23 should be administered to recite the method of claim 18, further comprising the step of administering to the subject in need thereof a therapeutically effective amount of a composition comprising a prebiotic.  Clarification and appropriate correction are required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-20, 26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 2013/0280368 A1), cited in Applicants’ IDS of Sep. 18, 2020.  Izumi et al. disclose that the levels of heat shock proteins in breast milk, which is made in the breasts in pregnant and lactating women, can be increased by administering to the pregnant or lactating woman a therapeutically effective amount of a probiotic bacterium that is a Bifidobacterium, or B. longum or B. longum, strain no. BB536.  The levels of the proteins are measured by measuring the levels of the mRNAs encoding the proteins.  The heat shock proteins are Hspa1b (which is Hsp 70/heat shock protein 70; see Table 1 on p. 11), Hspb8 and Hspb1.  This method of increasing the levels of heat shock proteins in breast milk, by administering a therapeutically effective amount of a composition comprising a Bifidobacterium, or B. longum, was carried out and tested in rats, as an animal model.  See paragraphs 6, 17, 20, 26, 28, 30, 31, 32, 39, 57, 80, and 117, Table 1 on p. 11, Table 4 on p. 13 and Table 9 on p. 16.  In view of these teachings, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to perform this method on pregnant or lactating women, i.e., to administer to pregnant or lactating women a therapeutically effective amount of a composition comprising a Bifidobacterium, or B. longum, or B. longum strain no. BB536, in order to improve the infants’ immune systems (see paragraphs 6 and 17).  See claims 18-20, 26 (the non-elected species of B. longum alone), 29 and 31.
In view of the foregoing, a holding of obviousness is required.  

Claim(s) 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 2013/0280368 A1), cited in Applicants’ IDS of Sep. 18, 2020, in view of Faure (WO 2015/086789 A1).  The teachings of Izumi et al. are discussed above.  This reference does not disclose that a therapeutically effective amount of a composition comprising a prebiotic, or that a therapeutically effective amount of a  composition comprising a probiotic/Bifidobacterium and a prebiotic, is administered to a pregnant or lactating woman to enhance a component in her breast milk, i.e., to increase the levels of heat shock proteins in her breast milk.  
Faure discloses that Bifidobacteria, including B. longum and B. breve, can be added to various dietary supplements and nutritional supplements, such as infant formula, to enhance the beneficial effects of these compositions in young mammals.  Prebiotics, including oligo- saccharides and fructooligosaccharides (FOS), can be added to these same compositions.  These FOS/prebiotics are synergistic compounds that stimulate the growth and activity of the beneficial bacteria in the colon.  See pp. 23-24.  The artisan of ordinary skill at the time that the invention was filed would have known that Bifidobacteria, in particular the probiotic species listed on pp. 23-24, are among the beneficial bacteria in the colon.  As a result, it would have been obvious to this artisan of ordinary skill to add a therapeutically effective amount of a prebiotic or of an FOS to the composition of Izumi et al., in order to stimulate the growth and the activity of the Bifidobacterium in the composition.  See claims 23-25.  Consequently, these claims do not distinguish the invention over the prior art.  
In view of the foregoing, a holding of obviousness is required.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-10-14